EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE 
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on May 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Comment
3.	While the claims have been deemed allowable over the prior art, an examiner’s amendment to independent claim 1 was necessary in order to avoid 35 U.S.C. § 112(b) issues and correct minor informalities, and an examiner’s amendment to cancel claim 8 was necessary in order to avoid 35 U.S.C. § 112(d) issues.
Namely, the phrases “can be interchanged,” “can be inserted,” “can be closed off” and “can be seen” in lines 6, 7, 9 and 11 of claim 1, respectively, rendered the claim indefinite because it is unclear whether the limitations following the phrase “can be” are part of the claimed invention. See MPEP § 2173.05(d).  In order to obviate this issue, an examiner’s amendment is presented below, replacing the phrase “can be” with the phrase ---is configured to be---.  
Further, Claim 1 recites the limitation "the closed state" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Additionally, since there is insufficient antecedent basis for this limitation in the claim, lines 9-11 of claim 1 are a bit confusing as to whether (a) the display (33) is configured to be seen while the side flap (15) or flap cover (16) are in a closed state, or (b) whether the display (33) has a closed state that is configured to be seen through the side flap (15) or flap cover (16).  Examiner understands that the former (a) was meant by applicant; accordingly, the examiner’s amendment presented below amends line 11 to read as ---is configured to be seen while the side flap (15) or flap cover (16) is in a closed state.---
Since there are two “wherein” clauses following the term “and” at the end of line 6 of claim 1, this “and” has been stricken and relocated to the end of line 8, prior to the final “wherein” clause.
Finally, claim 8 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 8 depends from claim 1, which recites “a rechargeable battery” in line 3 of claim 1.  Claim 8 fails to further limit the rechargeable battery claim 1, as claim 8 merely recites “wherein the rechargeable battery is rechargeable.”  Accordingly, claim 8 is CANCELLED via examiner’s amendment, below.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	The application has been amended as follows: 
(i)	Claim 8 is CANCELLED.
	
(ii)	Claim 1 is AMENDED, as follows:
		---An irrigation system comprising a housing (1) on which a trigger (2) is movably mounted, 
wherein a motor, a rechargeable battery, a pump (6), and a gear mechanism are arranged in the housing (1), 
wherein at least the motor and the rechargeable battery are built into a drive unit (3) that is configured to be interchanged, 
wherein the drive unit (3) is provided with a handle (34) and is configured to be inserted into the housing (1) from above, through an opening (14), and
wherein the opening is configured to be closed off with a slide flap (15) or a flap cover (16), which comprises transparent plastic, through which a display (33) provided at the head-side end of the drive unit (3) is configured to be seen while the side flap (15) or flap cover (16) is in a closed state.---
	
Allowable Claims
6.	Claims 1-6, 9 and 13 are allowed over the prior art of record.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record are Olson et al. (US 5,882,319) and Collins, JR. et al. (US PGPUB 2009/0192443).
	Olson, while disclosing a similar irrigation system (lavage system, 10; Figs. 1, 2, 6, 7) comprising a housing (20a, 20b and 22) on which a trigger (18, 28) is movably mounted, wherein a motor (40), a rechargeable battery (30), a pump (60), and a gear mechanism (implicit transmission) are arranged in the housing (20a, 20b, 22), wherein at least the motor (40) and the rechargeable battery (30) are built into a drive unit (46; Figs. 6, 7) that is configured to be interchanged (col. 4, lines 54-56), and wherein the drive unit (46) is capable of being grasped and is configured to be inserted into the housing from below, through an opening, wherein the opening is configured to be closed off with a cylindrical base (22; Fig. 2), fails to reasonable disclose or suggest, alone or in combination,  that the drive unit is provided with a handle and is configured to be inserted into the housing from above, through an opening, wherein the opening is configured to be closed off with a side flap or flap cover, which comprises transparent plastic, through which a display provided at the head-side end of the drive unit is configured to be seen while the side flap or flap cover is in a closed state.
Collins, while disclosing a similar irrigation system (ophthalmic fluid delivery device and method of operation, 200; Figs. 28, 29, 32, 35 and 36) comprising a housing (handle assembly, 250) on which a trigger (2514) is movably mounted ([0227]), wherein a transducer assembly (210), a rechargeable battery (2530), a circuit board (2520), and reservoir assembly (220) are arranged in the housing, wherein at least the reservoir assembly (220) can be interchanged, and wherein the reservoir assembly (220) is configured to be inserted into the housing from above (Fig. 32), through an opening, wherein the opening is configured to be closed off with a slide flap (top housing assembly, 270), which comprises transparent plastic (window, 2720; Figs. 35-36), through which the reservoir assembly (220) is configured to be seen while the slide flap (270) is in a closed state, fails to reasonable disclose or suggest, alone or in combination, wherein the at least the motor and the rechargeable battery are built into a drive unit that is configured to be interchanged, and wherein the drive unit is provided with a handle and is configured to be inserted into the housing from above, through an opening, wherein the opening is configured to be closed off with a slide flap  or a flap cover, which comprises transparent plastic, through which a display provided at the head-side end of the drive unit is configured to be seen in the closed state.
This unique combination of claimed structure not disclosed or rendered obvious by the prior art provides the irrigation system with an interchangeable drive unit that can be top loaded into the housing of the irrigation system for a resource-saving and environmentally friendly and cost-advantageous solution, with a viewable charging status indicator so that the user can be informed about the charging status of the rechargeable battery, as suggested by applicant in paragraph 3 of page 3 and paragraph 3 of page 5 of applicant’s specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ito et al. (US 5,197,460) discloses a mouth cavity sanitary device.
	Rees (US 5,776,153) discloses an angioplasty catheter with guidewire.
	Miller (US PGPUB 2005/0171504) discloses an apparatus and method to provide emergency access to bone marrow.
	Heske et al. (USPGPUB 2005/0203439) discloses a vacuum biopsy device.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781